Citation Nr: 1047649	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.	Entitlement to apportionment of nonservice-connected pension 
benefits.

2.	Entitlement to an effective date earlier than July 1, 2000, 
for an award of apportionment of service-connected disability 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Representative


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1972 to 
August 1974.  The Appellant is the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Appellant testified before a Decision Review Officer at 
hearings conducted at the RO in March 2006 and January 2007.  
Transcripts of these hearings are of record.

This case was brought before the Board in June 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further develop the instant claims.  The 
case is once again before the Board for appellate consideration 
of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Appellant was scheduled for a Travel Board hearing in April 
2009; a letter notifying the Appellant of the date and time of 
this hearing was sent to her last known address on March 3, 2009.  
The Appellant did not attend the Travel Board scheduled for April 
7, 2009.

In July 2010, and again in September 2010, the Appellant 
requested her hearing be rescheduled, stating that she had moved 
and therefore notice of the April 2009 hearing was sent to an 
incorrect address.  In light of the Appellant's request, the 
Board has granted the motion for a new hearing on the basis that 
good cause was shown as to her failure to appear for the April 
2009 hearing.  See 38 C.F.R. § 20.702(d) (2010).  As such, this 
matter should be REMANDED to schedule the Appellant for a Travel 
Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) 
(2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a Travel Board 
hearing.  Appropriate notification should be 
given to the Appellant and her 
representative, if any, and such notification 
should be documented and associated with the 
claims folder.  All appropriate procedures, 
including those pertaining to contested 
claims, should be followed and documented for 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


